

 
 

--------------------------------------------------------------------------------

 

Equipment Purchase Agreement
 


 
This Agreement (“Agreement”) is effective as of December 21, 2009, by and
between Sonic Sampling & Supply, LLC (“Seller”) located at Box 279, Woodacre, CA
94973, and Minatura Gold, a Nevada corporation, (“Purchaser”) located at 215
Lyon Drive, PO Box 2590, Fernley NV 89408.
 
1.   Acceptance
 
Seller agrees to sell the equipment more fully described by Sonic Sampling &
Supply, CRS Equipment Acquisition Summary, Quote (7) attached hereto and
incorporated by reference (the “Equipment”) and Purchaser agrees to buy the
Equipment at the prices set forth in Quote (7).  Purchaser agrees to be
responsible for the selection and use of the Equipment.
 
2.   Title & Security Interest
 
Title to the Equipment will pass to Purchaser upon receipt by Seller of 100%
payment in full.
 
3.   Delivery
 
Seller and Purchaser agree to work together to secure most favorable shipping
cost(s) and delivery date(s) of Equipment to the Port of Cartagena,
Colombia.  It is anticipated that the origination port may be Port Everglade,
FL, but this is subject to modification by mutual agreement of Seller and
Buyer.  Seller agrees that it is its sole responsibility and liability for
delivery of Equipment to the shipping agency, together with proper completion of
all required forms and paperwork.  Upon acceptance of shipping terms, Purchaser
agrees to make payment for cost of shipping and insurance as required.  Seller
understands and agrees that time is of the essence in delivery of Equipment and
will take all reasonable steps to insure same.  Seller and Purchaser agrees that
the date of March 1, 2010 is target date for the completion of the equipment.
Delivery to the port will follow immediately thereafter.
 
4.   Payment
 
Purchaser agrees to wire transfer the sum of $281,500 (Two Hundred Eighty One
Thousand Five Hundred Dollars) to Account Number 02-333789, Sonic Sampling &
Supply, LLC, Bank of Marin, San Rafael CA 94901, Routing Number 121141877 which
will provide payment of 50% to Seller upon Purchaser’s acceptance.  Seller and
Purchaser agree that if there are scheduling advantages to split into multiple
shipments of the Equipment as mutually agreed, that the 50% remaining balance
will only apply to Equipment being then shipped.  This sum represents a 50%
(Fifty Percent) deposit on total Equipment purchase price excluding shipping and
insurance.  The balance of the purchase price and cost of shipping and insurance
will be paid from Purchaser to Seller prior to shipping pursuant to a wire
transfer.
 

 
 

--------------------------------------------------------------------------------

 



5.   Taxes
 
Purchaser agrees to be responsible for all applicable taxes, customs duty and
importation charges levied in the country of Colombia.
 
6.   Warranty of Equipment
 
Seller warrants for a period of One (1) year after the sale that Equipment other
than consumables will be free from defects in material and workmanship.  It is
the Seller’s sole obligation under this warranty to repair or replace the
defective parts at no charge to Purchaser.  All replaced parts shall become the
property of Purchaser, however may require return to the manufacturer for
inspection and warranty assessment.  Seller agrees to provide to Purchaser
detailed terms, conditions and instructions for exercise of warranty if
needed.  Seller represents and warrants that the [tooling equipment] is designed
for, and will function properly with the SonicSampDrill sonic drill head being
provided by SonicSampDrill B.V. pursuant to a services agreement between it and
Purchaser.
 
7.   Excluded Claims
 
Seller will have no obligation under this Agreement if: (1) repair or
replacement of the Equipment or parts is required as a result of normal wear and
tear or necessitated in whole or part by catastrophic or causes external to the
Equipment, or (2) the Equipment has not been properly used or maintained in
accordance with then applicable operating and maintenance manuals.
 
8.   Limitation of Liability
 
Seller’s total liability to the Customer for damages, from any cause whosoever,
and regardless of the form of action, whether in contract or tort, including
negligence, is limited to actual damages up to the purchase price paid for the
Equipment under the Agreement.  This limitation of liability will not apply to
personal injury caused by Seller.
 
9.  Confidential Information


Seller agrees that in the course of the performance of this Agreement, it may be
given access to, or come into possession of, confidential information of
Purchaser, which information contains trade secrets, proprietary data or other
confidential information (“Confidential Information”).  Seller further agrees
that Purchaser is entitled to exclusive protection against use by Seller of any
such Confidential Information.  Seller agrees that he will not use, duplicate or
divulge to others any Confidential Information of Purchaser, as long as its
confidential nature is preserved by Purchaser.  It shall not be deemed a breach
of this Agreement if by means other than Seller’s intentional disclosure, such
Confidential Information becomes known or accessible to the public or
competitors of Purchaser or if Seller is compelled by judicial or administrative
proceedings to disclose Confidential Information.  The obligations of this
paragraph 9 shall survive termination of this Agreement.





 
 

--------------------------------------------------------------------------------

 

10.           No Assignment


This Agreement may not be assigned in whole or in part by either party without
the prior written consent of the other; provided, however, that such consent
shall not be unreasonably conditioned, delayed or withheld and Purchaser may
assign this Agreement to one of its affiliates without the prior consent or
approval of Seller.


11.  Confidential Agreement


The existence and terms of this Agreement are confidential and neither party
shall disclose the same to any third party without consent of the other, unless
required to do so by valid court order.  Disclosure to a lawyer, accountant or
other financial advisor  for purposes of obtaining professional advice shall not
violate this paragraph 12.


12.  Choice of Law; Arbitration


This Agreement shall be governed by and construed in accordance with the laws of
the State of Nevada.  Any dispute between the parties arising from this
Agreement shall be submitted to binding arbitration conducted pursuant to the
rules of the American Arbitration Association (“AAA”), except that the AAA shall
not be notified of the arbitration.  The venue for any arbitration arising under
this Section 13 shall be in Reno, Nevada.  The arbitration shall be conducted
before one arbitrator selected by the parties from the AAA’s roster of
commercial arbitrators.  In the event the parties are unable to reach agreement
on an arbitrator within 20 days of notice by the party demanding arbitration,
the arbitrator shall be appointed by the presiding judge of Washoe County
Superior Court in Nevada.  The parties agree that the substantially prevailing
party in any arbitration brought pursuant to this Section 13 will be awarded his
or its reasonable attorneys’ fees and costs incurred therein.  The arbitration
award shall be non-appealable and may be confirmed and enforced in any state or
federal court having competent jurisdiction.


13.  Counterparts


This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original, but all of which shall constitute one and the same
agreement.


14.  Entire Agreement
 
This Agreement, including the attached quote, constitutes the entire agreement
between both parties concerning this transaction, and replaces all previous
communications, representations, understandings, and agreements, whether verbal
or written, between the parties to this Agreement or their representatives.  No
representations or statements of any kind made by either party, that are not
expressly stated in this Agreement, shall be binding on such parties.
 

 
 

--------------------------------------------------------------------------------

 



15.   Notices
 
Any notice required or permitted by this Agreement shall be deemed given if sent
by registered mail, postage prepaid with return receipt requested, addressed to
the other party at the address set forth in the preamble of this Agreement or at
such other address for which such party gives notice hereunder.  Delivery shall
be deemed effective three (3) days after deposit with postal authorities.
 


 
16.   Force Majeure
 
In the event that either party is unable to perform any of its obligations under
this Agreement or to enjoy any of its benefits because of any act of God,
strike, fire, flood, governmental acts, orders or restrictions, Internet System
unavailability, system malfunctions or any other reason where failure to
perform  is beyond the reasonable control and not caused by negligence of the of
the non-performing party (a “Force Majeure Event”), the party who has been so
effected shall give notice immediately to the other party which shall use its
reasonable best efforts to resume performance.
 
17.   Severability
 
If any provisions of this Agreement are held by a court of competent
jurisdiction to be invalid under any applicable statute or rule of law, they are
to that extent to be deemed omitted and the remaining provisions of this
Agreement shall remain in full force and effect.
 
Understood, Agreed & Approved
 
We have carefully reviewed this contract and agreed to and accept all of its
terms and conditions.  We are executing this Agreement as of the Effective Date
above.
 


 
Purchaser                                                                           Seller
 
Minatura
Gold                                                                           Sonic
Sampling & Supply
 


 
By:/S/ Paul
Dias                                                                   By:/S/
Michael Casey                                                                   
      Paul Dias,
President                                                                  Michael
Casey, President


 


 


 

 
 

--------------------------------------------------------------------------------

 
